June 19, 1902. The opinion of the Court was delivered by
Ninety-six and a half acres of land is the contention between mother and son — or, rather, all the children except the son have influenced the mother to turn against her son. Surely the love of money is the root of all evil. The story is soon told. The plain story is short. Not long after the war, the plaintiff, who was the mother of seven children, was left a widow. Three of these children, two girls and a boy, were left to the care of their mother, the plaintiff. This 96 1-2 acres of land was assigned to the widow in the partition of her husband's estate. She could not work in the field, yet she must have managed her household affairs well. Her son, Jefferson D. Revels, clung to his mother, he cultivated her land from the year 1874 so that the generous yield therefrom supported mother and all three children. One by one the girls married and would leave the family nest. When only one was left, Jeff himself married. Bickerings between the daughter and the daughter-in-law caused Jeff to take his wife a little distance from his mother, but not to such a distance as to fail to work for her and, too, only staying away until he could put himself up a modest cottage on his mother's land. As soon as this last daughter married, the mother had her son to come back with his wife into the family residence. The plaintiff, through some misfortune, had to borrow a few hundred dollars. A kind lady lent the money on a mortgage of her land, and was very indulgent. Finally, after years, a son-in-law of the plaintiff, at her request, took up the mortgage debt. This same son-in-law took up a mortgage that Wesley Revels, a son of the plaintiff, had given on his lands. The debt not being paid this son-in-law, Mr. Mike Melton, foreclosed his mortgage, and bought the land at the sale. Thus Wesley Revels was turned out into the public highway. This was too much for the mother, the plaintiff. Instantly she was filled with forebodings as to her own fate at the hands of her son in law. The defendant did not take any part against his brother-in-law; *Page 276 
but the plaintiff could not be quieted. Finally she proposed to her son, Jefferson, the defendant, that if he would take up the mortgage held by Mr. Mike Melton and would also agree to support the plaintiff the balance of her life, she would convey the 96 1-2 acres of land to him. He consented to try to take up the mortgage. The result was that the defendant, J.L. Abell, agreed to advance the money to pay off the mortgage held by Mr. Mike Melton, provided that the defendant, Jefferson D. Revels, would, as soon as the plaintiff conveyed the land to him, execute a mortgage on the land to secure the money necessary to satisfy Mr. Melton's mortgage. So the parties went to the town of Chester, S.C. into the law office of Mr. A.G. Brice, where the latter prepared the deed from the plaintiff to the defendant, Jefferson D. Revels, who at the same time prepared a deed by way of mortgage of the same land to J.L. Abell for $360, which was executed as a part of the same transaction by the said Jefferson D. Revels. A daughter of the plaintiff took her mother out of the office while the papers were being prepared, and urged her mother not to sign the papers. The mother's reply was: "I know what I am doing," and returned and executed the papers. All these things happened in the year 1895. Thereafter, the plaintiff returned to her old home and resided there as a member of her son Jefferson's family. At his table Jefferson always helped his mother's plate first of all the family until some time during the year 1900. On 1st January, 1901, this action was begun to cancel the conveyance in question, on the ground that plaintiff was a very old woman, of weak mind, unprotected and dominated by the influence of her son, Jefferson, without consideration, but through fear of him, by his intimidation of her, by his fraud,c., had made the same without understanding what she was doing. The consideration named in the deed was $400, while the mortgage of Mr. Melton was only $360. The answer of the defendant denied all wrong doing. The issues of law and fact were referred to J.H. Marion, Esq. His report is clear and strong, and was in favor of the defendant *Page 277 
on all the issues of law and fact. Plaintiff excepted to his report, and upon the hearing before Judge Ernest Gary, he pronounced a decree in favor of the plaintiff, and ordered the deed cancelled. Upon appeal, we have given the case full consideration, and as the result thereof we find ourselves in favor of the views of Mr. Marion, as special referee. His report must be reported. We will not repeat a discussion of the facts. However, it is apparent to us that the defendant, Jefferson D. Revels, should execute a deed to Susannah Revels, wherein he must bind himself to support his mother, the plaintiff, for and during her lifetime as a member of his family, but not to include her expenses while living anywhere else than in his family.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the complaint be dismissed, upon the execution of a deed by the defendant, Jefferson D. Revels, to his mother, Mrs. Susannah Revels, whereby he binds himself to give her a support for and during her natural life, and so long as she resides with him.
MR. JUSTICE JONES concurs in the result